           Case 3:19-mc-80037-SK Document 13 Filed 03/19/19 Page 1 of 5



 1 ALLEN RUBY
   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 2 525 University Avenue, Suite 1400
   Palo Alto, California 94301
 3 Telephone: (650) 470-4500
   Facsimile•
   Facsimile: (650) 470-4570
 4 allen.ruby@skadden.com

 5 Attorneys for Sir Nicholas William Peter
   Clegg
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11 In re Application of                                   CASE NO. 3:19-mc-80037 SK

12 EURASIAN NATURAL RESOURCES                             SIR NICHOLAS WILLIAM PETER
   CORPORATION LTD.,                                      CLEGG’S MEMORANDUM
                                                          CLEGG'S MEMORÁNDUM OF POINTS
13                                                        AND AUTHORITIES IN OPPOSITION
                  Applicant.                              TO APPLICATION OF EURASIAN
14                                                        NATURAL RESOURCES
                                                                           (“ENRC”) FOR
                                                          CORPORATION LTD ("ENRC")
15                                                        DISCOVERY FOR USE IN A FOREIGN
                                                          PROCEEDING
16

17                                      I.     INTRODUCTION

18          Sir Nicholas William Peter Clegg ("Mr.
                                             (“Mr. Clegg")
                                                   Clegg”) opposes the application for discovery filed

19 by ENRC (the "Application")
                “Application”) on February 8, 2019. The Application does not establish the

20 elements required by the governing statute, 28 U.S.C. Section 1782, as explained by the Supreme

21 Court in Intel Corp. vy Advanced Microdevices, Inc., 124 S. Ct 2466 (2004) and by this Court in

22 Rainsy v. Facebook, 311 F. Supp. 3d 1101 (N.D. Cal May 4, 2018).

23          Here is how ENRC characterizes its own application:

24                  By this application, ENRC seeks discovery from Clegg, the former
                    Deputy Prime Minister who (according to [a letter on Foreign Office
25                  letterhead]) wanted a briefing on any investigation by the SFO into
                    ENRC, and to whom, (according to [a letter from an anonymous
26                  writer]) [a lawyer affiliated with the same law firm as Mr. Clegg's
                                                                                Clegg’s
                    wife] claimed to have ‘direct   access.’
                                            `direct access.'
27
     Application, p. 4, lines 14-17.
28
                                                    1
     Sir Nicholas William Peter Clegg's
                                Clegg’s Opposition To                    CASE No.
                                                                         CASE NO. 3:19-mc-80037 SK
     Application Of Eurasian Natural Resources Corporation Ltd.
             Case 3:19-mc-80037-SK Document 13 Filed 03/19/19 Page 2 of 5



 1                                                                             “direct access"
             According to the anonymous writer, whomever he or she may be, the "direct access” claim
 2 was made by a man who was "obviously
                             “obviously drunk".
                                        drunk”. The drunken individual claimed that he had
 3 "direct
   “direct access"
           access” to "the
                      “the heads of many European governments,"
                                                  governments,” in addition to Mr. Clegg, and that
 4 this access was combined with "the
                                 “the ability to influence and in some cases change government
 5 policy."
   policy.” Exhibit B to Declaration of Magnus Boyd in Support of Application.
 6           The letter on Foreign Office letterhead is a somewhat ambiguous document which ENRC
 7 interprets to suggest that more than seven years ago Mr. Clegg asked Foreign Office staff for

 8 information on ENRC in preparation for Question Time in the House of Commons. The ambiguity

 9 in the letter is now moot in light of recent correspondence from Helen McNamara, Director

10 General, Propriety and Ethics of the Cabinet Office. Following a comprehensive search of the files

11 of four relevant Government offices, Ms. McNamara advised Mr. Clegg that "we
                                                                            “we can find no
12 record of you having asked for or received briefing on Eurasian Natural Resources Corporation."
                                                                                     Corporation.”
13 (Exhibit 1 to Declaration of Allen Ruby in Opposition to Application.)

14           The Court cannot be expected to exercise its discretion under Section 1782 unless the
15 Applicant provides facts establishing a statutory basis for discovery. ENRC has provided no such

16 facts. Instead it asks the court to act upon the basis of triple hearsay from an anonymous source

17 purporting to describe the grandiose statements of an intoxicated person, and an ambiguous letter

18 whose application to Mr. Clegg, if any, is thoroughly displaced by the results of an extensive

19 search of pertinent records under the supervision of a senior, high level government official.

20           Finally, although the Application does not warrant any relief under Section 1782, it seeks
21 broad, completely unbounded power to interrogate Mr. Clegg. The breadth of the Application

22 would itself be grounds for denial even if there were some substance to the Application which there

23 is not.

24           Mr. Clegg respectfully asks that the Application of ENRC for discovery be denied.
25                                          II.    ARGUMENT
26           A.     ENRC Has Not Met Its Burden Under 28 U.S.C. § 1782
27           A district court may grant an application pursuant to 28 U.S.C. § 1782 where (i) the person
28
                                                    2
     Sir Nicholas William Peter Clegg's
                                Clegg’s Opposition To                      CASE No.
                                                                           CASE NO. 3:19-mc-80037 SK
     Application Of Eurasian Natural Resources Corporation Ltd.
           Case 3:19-mc-80037-SK Document 13 Filed 03/19/19 Page 3 of 5



 1 from whom the discovery is sought resides or is found in the district of the district court to which

 2 the application is made, (ii) the discovery is for use in a proceeding before a foreign tribunal, and

 3 (iii) the application is made by a foreign or interna'
                                                 internal tribunal or any interested person. In re
 4 Republic of Ecuador, 2010 WL 3702427 at * 2 (N.D. Cal., Sept. 15, 2010.)

 5          The three statutory requirements are discussed separately below.
 6                  1.
                    1.      Is the person from whom the discovery is sought found in the Northern
                            District of California?
 7
            Mr. Clegg does not dispute that he is presently within the Northern District of California.
 8
                    2.
                    2.      Is ENRC an "interested
                                       “interested person"
                                                   person” within the meaning of the statute?
 9
            A litigant in a foreign proceeding is an "interested
                                                     “interested person"
                                                                 person” who can seek discovery pursuant
10
     to § 1782. Rainsy v. Facebook, Inc., 311 F. Supp. 3d 1101, 1109 (N.D. Cal. 2018), hereafter
11
     “Rainsy.” ENRC's
     "Rainsy." ENRC’s Application says that "in
                                            “in September 2017, ENRC brought proceedings against
12
     Dechert and Gerrard in the English courts."
                                        courts.” Application at p. 4, lines 8-9.
13
            Unlike the Applicant in Rainsy, ENRC has submitted neither documents nor sworn
14
                                                             “proceedings . . . in the [foreign] courts”
     testimony verifying the existence or particulars of the "proceedings                        courts"
15
     alleged in its Application. There would seem to be very little burden on ENRC to provide this
16
     information. Its failure to do so prevents Mr. Clegg from conceding that this element of § 1782 is
17
     established by the moving papers.
18
                    3.
                    3.      Discovery for use in a foreign proceeding.
19
            A party seeking discovery pursuant to § 1782 must show that the discovery sought is
20
     relevant to the claims and defenses in the foreign tribunal, and the court should be "pennissive"
                                                                                          “permissive” in
21
     interpreting that standard. Rainsy, supra, 311 F. Supp. 3d at 1110; see also in re Veiga, 746 F.
22
     Supp. 2d 8, 18, (D.D.C. 2010). ENRC has plainly failed to meet its burden "of
                                                                               “of demonstrating the
23
     relevance of the information sought."
                                  sought.” Rainsy, supra, 311 F. Supp. 3d at 1110 and Digital Shape
24
     Techs., Inc. v. Glassdoor, Inc., 2016 WL 5930275 at * 3 (N.D. Cal., Oct. 12, 2016).
25
            First of all the skeletal description of the "proceedings"
                                                         “proceedings” at page 4, lines 9-13, of the
26
     Application provides no real understanding of any claims that might be connected to testimony
27
     from Mr. Clegg. It provides no information at all regarding defenses. Once again, since the
28
                                                    3
     Sir Nicholas William Peter Clegg's
                                Clegg’s Opposition To                        CASE No.
                                                                             CASE NO. 3:19-mc-80037
                                                                                      3:19-mc-80037 SK
     Application Of Eurasian Natural Resources Corporation Ltd.
           Case 3:19-mc-80037-SK Document 13 Filed 03/19/19 Page 4 of 5



 1 proceedings were allegedly brought by ENRC, the burden on ENRC to provide a reasonably robust

 2 description of the claims by declaration and/or documents was not formidable. The record in this

 3 Application is too incomplete to permit an informed determination of relevance.

 4          Second, the few specifics provided by ENRC undermine the relevance of any discovery
 5 from Mr. Clegg. According to ENRC, its case in the [English] proceedings is that "Gerrard
                                                                                    “Gerrard
 6 instigated the leak to The Times, and that he made a series of potentially incriminating and

 7 damaging disclosures to the SFO without [ENRC's]
                                           [ENRC’s] knowledge, authority or consent.”
                                                                            consent." Application
 8 of ENRC at p. 4, lines 10-12. According to ENRC, this leak to The Times was published on

 9 August 9, 2011, and was followed the next day by an invitation to ENRC from the Serious Fraud

10 Office to meet regarding the company's
                                company’s affairs. Application, p. 3, lines 9-14. However, the
11 Application also asserts that Dechert did not hire Miriam Gonzalez Durantez, Mr. Clegg's
                                                                                    Clegg’s wife,
12 until October 2011. Application at p. 3, lines 17-19. The Application contains no facts suggesting

13 any connection, however remote, between Mr. Clegg and Dechert until October 2011, months alter
                                                                                            after
14 the alleged "leak"
               “leak” from Dechert to the press.
15          Third, the Application seeks documents and a deposition from Mr. Clegg. The requested
16 documents are on their face irrelevant because they set a timeframe of November 1, 2011 to March

17 31, 2013, which does not correspond to ENRC’s
                                          ENRC's description of the claims in the English
18 proceeding. (See Exhibit E to Boyd Declaration.) But the Application asks for even more —
                                                                                           – it
19 seeks a deposition from Mr. Clegg, unbounded by time or subject matter. The Application does

20 not even attempt to justify such a deposition.

21          Fourth and finally,
                       fmally, the information omitted from the Application casts further doubt on the
22 relevance of discovery from Mr. Clegg under § 1782. ENRC's
                                                       ENRC’s allegations and their bases are very
23 old. The alleged "leak"
                    “leak” was in 2011, as is Exhibit B to the Application, the letter to the Serious
24 Fraud Office. Exhibit D, the anonymous letter, will be seven years old in July. The legal

25 proceedings in England have supposedly been pending for two and a half years. In all these years

26 has ENRC ever inquired of Mr. Gerrard whether he had "direct
                                                        “direct access"
                                                                access” to European statesmen and
27 stateswomen? If so, what did he soy?
                                   say? If not, why not? The failure of the Application to
28
                                                    4
     Sir Nicholas William Peter Clegg's
                                Clegg’s Opposition To                      CASE No.
                                                                           CASE NO. 3:19-mc-80037
                                                                                    3:19-mc-80037 SK
     Application Of Eurasian Natural Resources Corporation Ltd.
          Case 3:19-mc-80037-SK Document 13 Filed 03/19/19 Page 5 of 5



 1 demonstrate any due diligence on the part of ENRC over these many years impeaches any
 2 suggestion that the discovery sought from Mr. Clegg is relevant to a legal proceeding identified by
 3 ENRC.

 4         B.      The Application Finds No Support From Three of the Four Discretionary
                   Factors in Intel Corp. v. Advanced Microdevices, Inc., 124 S. Ct. 2466 (2004)
 5                 ("Intel").
 6         One of the four discretionary Intel factors favors the Application: Mr. Clegg is not a
 7 participant or a party in any proceeding brought by ENRC in England or anywhere else.

 8         The other three Intel factors do not help the Application.
 9         First, as discussed aboye, the cursory description of "the proceedings in England" do not
10 permit any assessment of the nature of the English tribunal or the character of the proceedings, if
11 any, which are underway, or the receptivity of the English tribunal to assistance from a United

12 States federal court.

13          Second, as also discussed aboye, ENRC has said nothing about the proof-gathering tools
14 and limitations of the English tribunal. It is a fair question whether the apparent failure of

15 diligence by ENRC over the years is explained by discovery limitations in English courts which
16 ENRC is attempting to circumvent via §1782.

17          Third, the discovery sought by ENRC is unduly intrusive and burdensome. ENRC has
18 submitted no competent evidence to suggest that requiring Mr. Clegg to search for documents from
19 years ago, much less to submit to a deposition, will yield any competent evidence.

20                                         III.    CONCLUSION
21          Mr. Clegg respectfully requests that the Application be denied in its entirety.
22 Dated: March 19, 2019                          Respectfully submitted,
23                                                SKADDEN, ARPS, SLATE, IjP4AGHER & FLOM LLP
24

25
                                                                        Allen Ruby
26                                                    Attorneys for Sir Nicholas William Peter Clegg
27

28
                                                    5
     Sir Nicholas William Peter Clegg's Opposition To                       CASE No. 3:19-mc-80037 SK
     Application Of Eurasian Natural Resources Corporation Ltd.
